Citation Nr: 0117946	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1999, for an apportionment of the veteran's disability 
compensation on behalf of the veteran's minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from September 1981 to March 
1988.  He has received VA disability compensation in varying 
amounts since the day following his separation from service.

This appeal is from a December 1999 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting apportionment of 
the veteran's disability compensation on behalf of his minor 
child in custody of the appellant.

In June 2000, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).

The appellant's claim is based on the assertion that an 
appeal from a March 1994 disallowance of her claim for 
apportionment of the veteran's disability compensation has 
been pending since April 1994.


FINDINGS OF FACT

1.  In March 1994, VA disallowed the appellant's claim for 
apportionment of the veteran's disability compensation on 
behalf of his minor child in custody of the appellant, 
notifying the appellant of the disallowance and of the time 
to appeal in a letter dated March 31, 1994.

2.  VA did not receive a notice of disagreement with the 
March 1994 disallowance of apportionment within one year 
following March 31, 1994.

3.  On September 13, 1999, VA received the appellant's claim 
for apportionment of the veteran's disability compensation on 
behalf of his minor child in the appellant's custody.

4.  A Special Apportionment Decision of December 1999 awarded 
an apportionment of the veteran's compensation on behalf of 
his minor child in the appellant's custody, effective October 
1, 1999.


CONCLUSIONS OF LAW

1.  The Special Apportionment Decision of March 1994 is 
final.  38 U.S.C.A. § 7105(a), (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a) (2000).

2.  October 1, 1999 is the correct effective date for 
apportionment of the veteran's disability compensation on 
behalf of his minor child in the appellant's custody.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(e)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In March 1993 the appellant filed a claim with the 
Indianapolis, Indiana, RO for apportionment of the veteran's 
disability compensation.  A March 26, 1993, VA memorandum to 
the appellant informed her of the transfer of her claim to 
the Buffalo, New York, RO.  There ensued several exchanges of 
correspondence between the Buffalo RO and the appellant and 
between the Buffalo RO and the veteran comprising notices of 
required information and evidence, statements in support of 
or in opposition to the claim by each party, and submissions 
of evidence.  The appellant submitted evidence received May 
10, 1993, according to the Buffalo RO date stamp on the 
reverse of the documents.  The documents received that date 
included a copy of the March 26, 1993, notice to the 
appellant bearing the Buffalo RO address.  No other date 
stamp showing transfer from another recipient to the Buffalo 
RO appears on the documents.  

The Buffalo, RO received additional correspondence from the 
appellant in October 1993 referencing an enclosed copy of the 
birth certificate of the minor child and inquiring about the 
status of her claim, which it transferred to another RO 
division on December 28, 1993.  The appellant commented that 
she had not known it would take "so many months" to get a 
response to her claim.  In January 1994, the RO mailed 
unknown materials to the appellant, as indicated by an 
envelope showing return by the post office in February 1994 
as undeliverable for lack of a forwarding address.

Apparently, the RO remailed the materials to a current 
address, as indicated by a note on the envelope so 
instructing, and the appellant's submission at hearing of a 
letter from VA of appropriate date referencing the return of 
certain materials.  The VA letter of January 1994 referenced 
a December 15, 1993, inquiry by the appellant and informed 
her that upon receipt of a VA Form 21-684c (Declaration of 
Dependent Status) her apportionment claim would be paid.  
Subsequent internal VA memoranda indicate a determination 
that apportionment for the child was improper.  The memoranda 
further reveal that the VA Form 21-684c related to a separate 
question of apportionment on the appellant's behalf.

The Buffalo, New York, RO disallowed the apportionment claim 
in a Special Apportionment Decision of March 24, 1994, and 
notified the appellant of the disallowance and of her right 
and time limit to appeal by letter of March 31, 1994.  The 
letter shows enclosure of instructions about how to appeal 
the disallowance.

There is no further correspondence from the appellant until 
September 3, 1999, when the Buffalo RO received a statement 
from the appellant requesting apportionment of the veteran's 
disability compensation in for his minor child in her 
custody.  Buffalo RO transferred the document to the Roanoke, 
Virginia, RO, which had become the agency of original 
jurisdiction over the claim for apportionment.  Roanoke RO 
received the document on September 13, 1999.  A Special 
Apportionment decision of December 1999 awarded an 
apportionment of the veteran's disability compensation to the 
appellant on behalf of the veteran's minor child in her 
custody.  The RO determined the effective date of the award 
to be October 1, 1999.

The appellant disagreed with the effective date.  In April 
2000, she submitted a photocopy of a VA Form 21-4138 
(Statement in Support of Claim) dated April 22, 1994: "REF 
YOUR DENIAL OF APPORTIONEMNT FOR MY CHILD, . . . .  I HEREBY 
WISH TO FILE A NOTICE OF DISAGREEMENT."

At the June 2000 hearing, the appellant asserted that she 
filed apportionment claims in 1993 and 1994.  She submitted a 
copy of the January 1994 notice of pending apportionment 
award upon receipt of the VAF 21-686c from the veteran.  She 
testified that he never sent the form, and the RO disallowed 
her claim.  She averred that she filed a notice of 
disagreement with the March 1994 disallowance.  She stated 
that a representative at the VA hospital at Lake City, 
Florida, typed the NOD and mailed it for her, and gave her a 
copy for herself.  She stated she did not know who the 
representative was, but she thought it was someone with VA 
patient services.  She argued, in essence, that an appeal 
from the March 1994 disallowance has been pending ever since, 
and therefore the effective date of the apportionment allowed 
in December 1999 should relate to the long-pending 1993 
claim.

Of record in the veteran's claims file is a "NOTICE OF 
DISAGREEMENT TRACKING SHEET" tracking an unrelated appeal by 
the veteran from December 1991, when the RO received a notice 
of disagreement in that matter, until that matter came to the 
Board.


II.  Analysis

Since this case was last at the RO, new legislation has 
prescribed VA's duties to notify, inform, and assist 
claimants for VA benefits regarding multiple aspects of the 
VA claims process.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
the record reveals that the March 2000 statement of the case 
informed the appellant of the evidence necessary to 
substantiate her claim.  She has produced evidence that she 
asserts is sufficient, and her disagreement with the RO on 
that point is the crux of her appeal.  For reasons discussed 
below, there is no need to develop to determine whether the 
appellant submitted a NOD at a VA Medical Center that was not 
transmitted to the appropriate RO, because finding the 
putative NOD at the VA Medical Center would not help her 
current claim.  Likewise, for legal reasons based on the 
appellant's testimony, explained below, there is no need to 
seek actual inclusion in the record before the Board of a 
document constructively of record should it actually exist.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  No further 
development of evidence is necessary in this case.  VA's 
duties under the VCAA are discharged, and the Board may 
decide the appeal.

Law and regulations provide for payment of a portion of a 
veteran's disability compensation to a custodian or fiduciary 
on behalf of a minor child of a veteran under circumstances 
prescribed by the Secretary of Veterans Affairs.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 4.450, 4.452 (2000).  In 
general, controlling law and regulation provides, in 
pertinent part, that, unless specifically provided otherwise, 
the effective date of an award of VA benefits based on an 
original claim [or] a claim reopened after final adjudication 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor, 38 U.S.C.A. § 5110(a) (West 1991), "or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2000).

Specifically as to apportionment claims, regarding original 
claims, the effective date shall be fixed in accordance with 
the facts found; on other than an original claim, the 
effective date is from the first day of the month following 
the month in which a claim was received for apportionment of 
a veteran's award.  38 C.F.R. § 3.400(e) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  The appellant has filed two claims for apportionment 
of the veteran's disability compensation on behalf of his 
minor child in her custody, one in March 1993, the other in 
September 1999.

There is no record of a separate claim in 1994, nor could 
there have been, because additional requests for a benefit 
while a claim for the same benefit is pending would be deemed 
statements in support of the pending claim, not a separate 
claim requiring separate adjudication.  A claim is pending 
until finally adjudicated.  38 C.F.R. § 3.160(c) (2000).  A 
claim is no longer pending when it is a finally adjudicated 
claim.  A finally adjudicated claim is "an application for a 
benefit, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier."  38 C.F.R. 
§ 3.160(d) (2000).  The March 1993 claim was pending until it 
was adjudicated and that adjudication became final.  A 
"reopened claim," in pertinent part, is "any application 
for a benefit received after final disallowance of an earlier 
claim . . . ."  38 C.F.R. § 3.160(e) (2000).

An appeal consists of a timely filed notice of disagreement 
(NOD) with an adjudication, and, after issuance of a 
statement of the case, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
An NOD is timely if filed by a claimant or a claimant's 
representative at the VA office which notified the claimant 
of the determination being appealed within one year of the 
date of the letter notifying the claimant of the adjudication 
with which he or she disagrees.  38 U.S.C.A. § 7105(b)(1), 
(c), (d)(3) (West 1991); 38 C.F.R. §§ 20.300, 20.302(a) 
(2000).  The rule about where to file an NOD was the same in 
April 1994.  See 38 C.F.R. § 20.300 (1993); see also VA Form 
21-4107.

The single factual contention in the instant appeal is 
whether the appellant timely filed an NOD with the March 1994 
disallowance of the March 1993 apportionment claim.  The 
appellant has presented a photocopy of a notice of 
disagreement dated within the time limit to appeal the March 
1994 disallowance.  It is not date stamped, which is 
consistent with her testimony that it is a copy of the one 
mailed and, she implies, received by VA.

There is a presumption of the regular administration by 
government officials of their official duties, which is 
rebuttable with evidence of the failure to regularly 
administer such a duty in a specific instance.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The veteran's claims file 
contains documents received from the appellant from March 
1993 to December 1993, and nothing thereafter until 1999.  
The file shows no gap in the record suggesting lost 
documents.  The documents received by the RO are date 
stamped.  The NOTICE OF DISAGREEMENT TRACKING SHEET of record 
provides an example of the regular administrative action 
regarding notices of disagreement received at about the time 
the appellant alleges she filed one with the March 1994 
apportionment disallowance.  No similar tracking sheet exists 
to corroborate that the RO received an NOD with the 
disallowance of apportionment.

The appellant's correspondence from March 1993 to December 
1993 is all directed to a VA RO.  None of it was filed at a 
VA Medical Center.  She demonstrated familiarity with the VA 
claims process prior to April 1994, and the March 1994 
instruction for appealing the disallowance included the 
instruction to file a notice of disagreement with the office 
that disallowed the claim.  Absent a cogent explanation why 
the appellant filed an NOD with a VA Medical Center despite 
her familiarity with the claims process and her receipt of 
instructions to file a NOD with the RO, her testimony that 
she filed an NOD at a VA Medical Center is not credible.  

Moreover, as a matter of law, the statement dated April 22, 
1994, was not a NOD unless filed, by her or her authorized 
representative, with the RO that disallowed her claim.  
38 C.F.R. §§ 20.300, 20.301(a) (1993).  Her statement that 
she filed it with a VA medical center employee in a different 
state from the RO making the determination is, even if it 
were credible, evidence that she did not file it properly.  
Her correspondence history reveals that she had previously 
inquired about the status of her claim after only several 
months of waiting for results.  It is inconsistent with her 
prior behavior, and therefore not credible, that she filed an 
NOD and then waited several years for notice of the result.  
The appellant's September 1999 application for apportionment 
requested that the claim be reopened, consistent with her 
awareness that it was previously disallowed.  See 38 C.F.R. 
§ 3.160(e) (2000).

The production now of a purported April 22, 1994, NOD, 
together with the incredible testimony that she filed it at a 
VA Medical Center, is insufficient to rebut the presumption 
of regular discharge by VA of its administrative duty to file 
an NOD if received.  Mindenhall, 7 Vet. App. 271.  The Board 
concludes that the appellant did not file an NOD with the 
March 1994 disallowance of apportionment, and that 
disallowance became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.160(d) (2000).  Consequently, there was 
no pending claim, 38 C.F.R. § 3.160(c) (2000), when the 
appellant filed her reopened claim, 38 C.F.R. § 3. 160(e) 
(2000), in September 1999 on which the effective date of the 
December 1999 allowance could be based.

Whereas the RO allowed a reopened claim for apportionment 
that the appellant filed in September 1999, the effective 
date of the allowance must be the first of the month 
following the month in which VA received the claim.  
38 C.F.R. § 3.400(e)(1) (2000).  In this case, that date was 
October 1, 1999.  Id.


ORDER

An effective date earlier than October 1, 1999, for 
apportionment of disability compensation on behalf of the 
veteran's minor child in the appellant's custody is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

